  Case 14-36867            Doc 63    Filed 02/27/19 Entered 02/27/19 15:43:11        Desc Main
                                       Document     Page 1 of 8
                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:                                          §    Case No. 14-36867
                                                  §
  WRIGHTWOOD AUTO PARTS, CO.                      §
                                                  §
                                                  §
                      Debtor(s)                   §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          David P. Leibowitz, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $0.00                   Assets Exempt:        NA
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $7,786.10           Without Payment:      NA

Total Expenses of
Administration:                   $5,713.90


        3)      Total gross receipts of $13,500.00 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $0.00 (see Exhibit 2), yielded net receipts of $13,500.00 from the
liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 14-36867            Doc 63    Filed 02/27/19 Entered 02/27/19 15:43:11            Desc Main
                                       Document     Page 2 of 8



                                   CLAIMS           CLAIMS            CLAIMS              CLAIMS
                                 SCHEDULED         ASSERTED          ALLOWED               PAID
  Secured Claims
  (from Exhibit 3)                      $0.00             $0.00               $0.00              $0.00
  Priority Claims:
      Chapter 7
      Admin. Fees and                     NA          $5,713.90           $5,713.90          $5,713.90
      Charges
       (from Exhibit 4)
      Prior Chapter
      Admin. Fees and                     NA              $0.00               $0.00              $0.00
      Charges (from
      Exhibit 5)
      Priority
      Unsecured                         $0.00             $0.00               $0.00              $0.00
      Claims
      (From Exhibit 6)
  General Unsecured
  Claims (from                    $370,443.54       $113,492.10        $113,492.10           $7,786.10
  Exhibit 7)
           Total
     Disbursements                $370,443.54       $119,206.00        $119,206.00         $13,500.00

        4). This case was originally filed under chapter 7 on 10/10/2014. The case was pending
  for 51 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 01/12/2019                            By: /s/ David P. Leibowitz
                                                      /Da Trustee
                                                      vid
                                                      P.
                                                      Lei
                                                      bo
                                                      wit
  STATEMENT: This Uniform Form is associated with an open
                                                      z bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



UST Form 101-7-TDR (10/1/2010)
  Case 14-36867            Doc 63       Filed 02/27/19 Entered 02/27/19 15:43:11                     Desc Main
                                          Document     Page 3 of 8
                                                   EXHIBITS TO
                                                  FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                        DESCRIPTION                                      UNIFORM                         AMOUNT
                                                                        TRAN. CODE                      RECEIVED
Settlement of estate's claim against Debtor's President, Neil             1249-000                          $13,500.00
Freeman, for breach of fiduciary duty (docket #50)
TOTAL GROSS RECEIPTS                                                                                        $13,500.00

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES
 NONE


 EXHIBIT 3 – SECURED CLAIMS
 NONE


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

         PAYEE             UNIFORM                CLAIMS             CLAIMS            CLAIMS                CLAIMS
                          TRAN. CODE           SCHEDULED           ASSERTED          ALLOWED                   PAID
David P. Leibowitz,          2100-000                      NA           $2,100.00        $2,100.00           $2,100.00
Trustee
David P. Leibowitz,          2200-000                      NA             $13.61           $13.61              $13.61
Trustee
Green Bank                   2600-000                      NA             $15.46           $15.46              $15.46
Lakelaw, Attorney for        3110-000                      NA           $2,200.00        $2,200.00           $2,200.00
Trustee
Lakelaw, Attorney for        3120-000                      NA             $34.83           $34.83              $34.83
Trustee
Jeffrey H. Flicker,          3210-600                      NA           $1,350.00        $1,350.00           $1,350.00
Special Counsel for
Trustee
TOTAL CHAPTER 7 ADMIN. FEES AND                            NA           $5,713.90        $5,713.90           $5,713.90
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS
 NONE


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM           CLAIMANT           UNIFORM               CLAIMS             CLAIMS            CLAIMS         CLAIM
NUMBER                             TRAN. CODE          SCHEDULED           ASSERTED          ALLOWED          S PAID
     1        All Products             7100-000                 $0.00      $113,492.10        $113,492.10     $7,786.1

UST Form 101-7-TDR (10/1/2010)
  Case 14-36867             Doc 63   Filed 02/27/19 Entered 02/27/19 15:43:11     Desc Main
                                       Document     Page 4 of 8

              Automotive, Inc.                                                                   0
              A-Foreign &            7100-000      $2,924.27         $0.00         $0.00     $0.00
              Domestic
              ADT Alarm Co.          7100-000          $0.00         $0.00         $0.00     $0.00
              All Parts              7100-000    $109,836.48         $0.00         $0.00     $0.00
              Automotive
              Auto Wares             7100-000     $14,000.00         $0.00         $0.00     $0.00
              Illinois
              City Wide              7100-000      $1,505.00         $0.00         $0.00     $0.00
              Engines
              First Data             7100-000       $656.01          $0.00         $0.00     $0.00
              Merchant
              Services
              First Data             7100-000       $656.01          $0.00         $0.00     $0.00
              Merchant
              Services
              Frost Ruttenbuerg      7100-000      $1,018.00         $0.00         $0.00     $0.00
              & Rothblatt, P.C.
              Interstate             7100-000      $5,157.39         $0.00         $0.00     $0.00
              Batteries
              Jack Phelan            7100-000        $25.64          $0.00         $0.00     $0.00
              Dodge
              McGrath Acura          7100-000        $19.72          $0.00         $0.00     $0.00
              Midwest                7100-000       $845.66          $0.00         $0.00     $0.00
              Remanufactoring,
              LLC
              MotiveParts            7100-000      $7,002.98         $0.00         $0.00     $0.00
              Company
              Neil Freeman           7100-000    $159,300.00         $0.00         $0.00     $0.00
              Northside              7100-000        $58.50          $0.00         $0.00     $0.00
              Imports, Inc.
              Phoenix Brake          7100-000       $812.32          $0.00         $0.00     $0.00
              Co.
              Precision Rack &       7100-000      $3,963.68         $0.00         $0.00     $0.00
              Pinion
              Sille Automotive,      7100-000      $1,279.35         $0.00         $0.00     $0.00
              LLC
              Sluiter Auto           7100-000     $16,559.91         $0.00         $0.00     $0.00
              Electric, Inc.
              Stone Wheel, Inc.      7100-000     $41,968.38         $0.00         $0.00     $0.00
              TGS National           7100-000      $1,501.06         $0.00         $0.00     $0.00
              Wholesalers
              Tyco Intergrated       7100-000       $565.82          $0.00         $0.00     $0.00
              Security
              United Carburetor      7100-000       $506.78          $0.00         $0.00     $0.00
              Westmont               7100-000       $280.58          $0.00         $0.00     $0.00
              Autoparts Co.
TOTAL GENERAL UNSECURED CLAIMS                   $370,443.54   $113,492.10   $113,492.10   $7,786.1
                                                                                                  0

UST Form 101-7-TDR (10/1/2010)
  Case 14-36867            Doc 63   Filed 02/27/19 Entered 02/27/19 15:43:11   Desc Main
                                      Document     Page 5 of 8




UST Form 101-7-TDR (10/1/2010)
                                            Case 14-36867                 Doc 63    Filed 02/27/19
                                                                                               FORM 1Entered 02/27/19 15:43:11                                        Desc Main
                                                                                       Document     Page
                                                                           INDIVIDUAL ESTATE PROPERTY     6 ofAND
                                                                                                      RECORD   8 REPORT                                                                Page No:    1               Exhibit 8
                                                                                                       ASSET CASES

Case No.:                    14-36867-JBS                                                                                                                   Trustee Name:                                 David Leibowitz
Case Name:                   WRIGHTWOOD AUTO PARTS, CO.                                                                                                     Date Filed (f) or Converted (c):              10/10/2014 (f)
For the Period Ending:       1/12/2019                                                                                                                      §341(a) Meeting Date:                         11/25/2014
                                                                                                                                                            Claims Bar Date:                              11/04/2015

                                 1                                               2                              3                                   4                         5                                          6

                        Asset Description                                     Petition/                  Estimated Net Value                   Property                  Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                                     Unscheduled                 (Value Determined by                   Abandoned                 Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                  Value                           Trustee,                  OA =§ 554(a) abandon.            the Estate
                                                                                                       Less Liens, Exemptions,
                                                                                                          and Other Costs)

 Ref. #
1       VOID                                                                           $0.00                                     $0.00                                             $0.00                                            FA
Asset Notes:      Asset entered in error - item was automatically inserted by software program because schedule A listed value of $-0- (though schedule further stated Debtor owns no real property).
2       Settlement of estate's claim against Debtor's               (u)                $0.00                             $13,500.00                                          $13,500.00                                             FA
        President, Neil Freeman, for breach of fiduciary
        duty (docket #50)


TOTALS (Excluding unknown value)                                                                                                                                                                        Gross Value of Remaining Assets
                                                                                        $0.00                            $13,500.00                                           $13,500.00                                        $0.00




Initial Projected Date Of Final Report (TFR):              12/15/2015                          Current Projected Date Of Final Report (TFR):            12/31/2018                /s/ DAVID LEIBOWITZ
                                                                                                                                                                                  DAVID LEIBOWITZ
                                              Case 14-36867         Doc 63  Filed 02/27/19
                                                                                       FORMEntered
                                                                                               2      02/27/19 15:43:11                                     Desc MainPage No: 1                      Exhibit 9
                                                                               Document      Page  7 of 8
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          14-36867-JBS                                                                                            Trustee Name:                         David Leibowitz
 Case Name:                        WRIGHTWOOD AUTO PARTS, CO.                                                                              Bank Name:                            Green Bank
Primary Taxpayer ID #:             **-***6858                                                                                              Checking Acct #:                      ******6701
Co-Debtor Taxpayer ID #:                                                                                                                   Account Title:
For Period Beginning:              10/10/2014                                                                                              Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                 1/12/2019                                                                                               Separate bond (if applicable):

       1                2                                 3                                             4                                                          5                 6                       7

   Transaction       Check /                           Paid to/                Description of Transaction                                   Uniform           Deposit          Disbursement               Balance
      Date            Ref. #                        Received From                                                                          Tran Code            $                   $


07/10/2018            (2)      WRIGHTWOOD AUTO PARTS, CO.              Settlement of Estate's Claims against Debtor's President,            1249-000          $13,500.00                                     $13,500.00
                                                                       Neil Freeman (docket #50) (Correct payor is "Neil
                                                                       Freeman")
07/31/2018                     Green Bank                              Bank Service Fee                                                     2600-000                                       $15.46            $13,484.54
11/28/2018           3001      David P. Leibowitz                      Trustee Expenses                                                     2200-000                                       $13.61            $13,470.93
11/28/2018           3002      David P. Leibowitz                      Trustee Compensation                                                 2100-000                                     $2,100.00           $11,370.93
11/28/2018           3003      Jeffrey H. Flicker                      Claim #: ; Amount Claimed: $1,350.00; Distribution                   3210-600                                     $1,350.00           $10,020.93
                                                                       Dividend: 100.00%;
11/28/2018           3004      Lakelaw                                 Claim #: ; Amount Claimed: $2,200.00; Distribution                   3110-000                                     $2,200.00               $7,820.93
                                                                       Dividend: 100.00%;
11/28/2018           3005      Lakelaw                                 Claim #: ; Amount Claimed: $34.83; Distribution                      3120-000                                       $34.83                $7,786.10
                                                                       Dividend: 100.00%;
11/28/2018           3006      All Products Automotive, Inc.           Claim #: 1; Amount Claimed: $113,492.10; Distribution                7100-000                                     $7,786.10                  $0.00
                                                                       Dividend: 6.86%;

                                                                                          TOTALS:                                                                $13,500.00          $13,500.00                     $0.00
                                                                                              Less: Bank transfers/CDs                                                $0.00               $0.00
                                                                                          Subtotal                                                               $13,500.00          $13,500.00
                                                                                              Less: Payments to debtors                                               $0.00               $0.00
                                                                                          Net                                                                    $13,500.00          $13,500.00



                     For the period of 10/10/2014 to 1/12/2019                                                          For the entire history of the account between 07/10/2018 to 1/12/2019

                     Total Compensable Receipts:                        $13,500.00                                      Total Compensable Receipts:                                $13,500.00
                     Total Non-Compensable Receipts:                         $0.00                                      Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                      $13,500.00                                      Total Comp/Non Comp Receipts:                              $13,500.00
                     Total Internal/Transfer Receipts:                       $0.00                                      Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                   $13,500.00                                      Total Compensable Disbursements:                           $13,500.00
                     Total Non-Compensable Disbursements:                    $0.00                                      Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                 $13,500.00                                      Total Comp/Non Comp Disbursements:                         $13,500.00
                     Total Internal/Transfer Disbursements:                  $0.00                                      Total Internal/Transfer Disbursements:                          $0.00
                                            Case 14-36867         Doc 63  Filed 02/27/19
                                                                                     FORMEntered
                                                                                             2      02/27/19 15:43:11                       Desc MainPage No: 2                    Exhibit 9
                                                                             Document      Page  8 of 8
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         14-36867-JBS                                                                              Trustee Name:                         David Leibowitz
Case Name:                       WRIGHTWOOD AUTO PARTS, CO.                                                                Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***6858                                                                                Checking Acct #:                      ******6701
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:
For Period Beginning:            10/10/2014                                                                                Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               1/12/2019                                                                                 Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                     7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET              ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                              $13,500.00           $13,500.00                     $0.00




                     For the period of 10/10/2014 to 1/12/2019                                          For the entire history of the case between 10/10/2014 to 1/12/2019

                     Total Compensable Receipts:                      $13,500.00                        Total Compensable Receipts:                                $13,500.00
                     Total Non-Compensable Receipts:                       $0.00                        Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $13,500.00                        Total Comp/Non Comp Receipts:                              $13,500.00
                     Total Internal/Transfer Receipts:                     $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                 $13,500.00                        Total Compensable Disbursements:                           $13,500.00
                     Total Non-Compensable Disbursements:                  $0.00                        Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:               $13,500.00                        Total Comp/Non Comp Disbursements:                         $13,500.00
                     Total Internal/Transfer Disbursements:                $0.00                        Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                        /s/ DAVID LEIBOWITZ
                                                                                                                        DAVID LEIBOWITZ
